*32SUMMARY ORDER
Li Peng, through counsel, petitions for review of the BIA’s September 2004 decision affirming Immigration Judge (“IJ”) Sandy K. Horn’s denial of her application for asylum. In re Li Peng, No. A 96 248 505 (BIA Sept. 9, 2004); No. A 96 248 505 (Immig. Ct. N.Y. City June 23, 2003). We assume the parties’ familiarity with the underlying facts and procedural history.
Title 8, Section 1158(a)(3) of the United States Code provides that no court shall have jurisdiction to review the agency’s finding that an asylum application was untimely under 8 U.S.C. § 1158(a)(2)(B), or its finding of neither changed nor extraordinary circumstances excusing the untimeliness under 8 U.S.C. § 1158(a)(2)(D). Notwithstanding that provision, however, this Court retains jurisdiction to review constitutional claims and “questions of law.” 8 U.S.C. § 1252(a)(2)(D). Here, Li argues that her mental illness should have qualified as an extraordinary circumstance that excused her untimely-filed asylum application. This is not a “question of law” but rather a purely factual question that we do not have jurisdiction to review.
The petition for review is therefore DISMISSED.